Third District Court of Appeal
                               State of Florida

                        Opinion filed March 10, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-100
               Lower Tribunal Nos. 19-26176 SP, 20-66 AP
                          ________________


                            Norma W. Ewing,
                                  Appellant,

                                     vs.

                      Avansa Auto Sales Corp.,
                                  Appellee.



       An Appeal from the County Court for Miami-Dade County, Maria D.
Ortiz, Judge.

      Law Offices of Shaun M. Zaciewski, P.A., and Shaun M. Zaciewski,
for appellant.

     No appearance, for appellee.


Before LOGUE, HENDON, and BOKOR, JJ.

     PER CURIAM.
     Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d

1150, 1152 (Fla. 1979).




                                  2